IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41166
                        Conference Calendar



BOBBY JOE KELLY,

                                           Plaintiff-Appellant,

versus

DAWN GROUNDS, Assistant Warden; STANLEY MELVIN, Ad-Seg
Major; CHARLES KING, Ad-Seg Officer; UNKNOWN ESTES,
Ad-Seg Officer; UNKNOWN LEVERETT, Ad-Seg Sergeant;
ROBERT OAKES,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-123
                       --------------------
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Bobby Kelly, Texas prisoner # 626124, appeals the district

court’s grant of summary judgment for the defendants in his 42

U.S.C. § 1983 action.   Kelly argues that the district court

improperly decided disputed factual issues in granting the

defendants’ motion for summary judgment.    He contends that he

alleged in his complaint, which was made under penalty of

perjury, that the defendants intentionally allowed another inmate


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41166
                                  -2-

to assault him with feces.     He argues that his allegations

squarely contradict the defendants’ assertions that they had no

knowledge of the assaults, and that the district court made an

impermissible credibility judgment.     He contends that the

defendants were deliberately indifferent to his health and safety

by failing to protect him.**

     We affirm the district court’s grant of summary judgment on

other grounds.    See Matthews v. Wozencraft, 15 F.3d 432, 439 (5th

Cir. 1994).    The defendants presented summary judgment evidence

in the form of an affidavit of Dr. Robert Brock, who attested

that the incidents of contact with fecal material alleged by

Kelly posed no risk of contracting tuberculosis, Hepatitis B or

C, or HIV.    Kelly presented no evidence to the contrary.     This

evidence supports the legal conclusion that, taking all of

Kelly’s allegations as true, he has not raised a genuine issue of

material fact concerning whether the prison officials possessed

knowledge of a substantial risk of harm.     See Shakka v. Smith, 71

F.3d 162, 167-68 (4th Cir. 1995) (no evidence of significant risk

of future serious harm from denial of a shower for three days

after other inmates threw urine and feces at plaintiff, when

plaintiff had been given water and cleaning materials after

incident).

     AFFIRMED.




     **
        Kelly makes no argument concerning the dismissal of
Leverett in his appellate brief, and his claim against Leverett
is considered abandoned. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993).